Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 1 of 10




                  EXHIBIT 7
     Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 2 of 10




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                 WACO DIVISON

JEREMY BRAVO, LINDSEY                    §
NGUYEN, “P.P.,” “D.D.,” FOR              §
THEMSELVES AND AS CLASS                  §
REPRESENTATIVES,                         §
                                         §
       Plaintiffs.                       §
v.                                       §       CIVIL ACTION NO. 6:21-CV-162
                                         §
NANCY PELOSI, MITCH                      §
McCONNELL, CHUCK SCHUMER,                §
MARK ZUCKERBERG, et al.                  §
                                         §
       Defendants.                       §       JURY TRIAL REQUESTED


                         DECLARATION OF JEREMY BRAVO

      “My name is JEREMY BRAVO. I am competent to make this Declaration and

declare under penalty of perjury that the statements contained in this Declaration

are true and correct.”

      “I currently live in a severe state of fear and mental anguish because it is

apparent to me, given the facts and laws described in this lawsuit, that our so-called

Congress, President and Vice President were not elected according to the

Constitution and laws of the United States.”

      “This realization causes me to live in constant fear and mental anguish because

I believe Congress and the President are no longer accountable to the citizens of the

United States, and therefore, can violate my constitutional rights at any time without

consequence.”




                                             1
     Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 3 of 10




      “I feel terrified of imminent and irreparable harm to me because the

unconstitutional Congress and President have enacted policies, executive orders, and

intend to pass legislation that will permanently deprive me of my constitutional

rights as an American citizen, including but not limited to: (1) being able to cast a

legal vote in a federal election that will not be diluted by ballot box stuffing schemes

and other illegal election manipulation, (2) my right to free speech, (3) my right to

freely practice the religion of my choice, (4) my right to peaceably assemble in protest,

(5) my right to petition the government, (6) my right to defend myself by bearing

arms, (7) my right to not be deprived of my life, liberty, or property without due

process of law, (8) my right to privacy and to not be subject to unreasonable searches

and seizures, and most importantly, (9) my right to a “Republican Form of

Government,” which I understand to mean my right be governed by officials elected

by the people.”

      “I live in fear that I will suffer imminent and irreparable economic and physical

harm due to various policies, executive orders, and planned legislation by Mr. Biden

and Congress, which seems likely to result in such things as rapidly spiking oil prices,

rapid decline of the value of the dollar, and resulting funding for terrorism and the

foreign enemies of the United States. I feel afraid that Mr. Biden and Congress will

not only fund terrorism through their energy policies, but that their expressed intent

not to enforce our borders or restrict travel from countries known to harbor terrorist

groups will result in terrorist attacks inside our borders.”




                                           2
    Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 4 of 10




      “Due to my position of being a former democratic candidate for Congress, the

activities I witnessed have made me feel afraid for years that something like this

current scenario would occur, and now it has.        I am mentally and emotionally

exhausted from feeling the way I have described in this Declaration. It needs to end,

and I implore the Court to do it’s constitutional duty to restrain this unconstitutional

regime of Mr. Biden and Congress.”

      “There is no amount of monetary damages that could compensate me for the

mental anguish that I will continue to suffer, for the deprivation of my constitutional

rights, and for the economic and physical harm that I am likely to suffer if the Court

does not enter Plaintiffs’ proposed Temporary Restraining Order.”

Signed this 26th day of February, 2021.”



                                        /s/ Jeremy Bravo
                                        Jeremy Bravo




                                           3
     Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 5 of 10




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JEREMY BRAVO, LINDSEY                    §
NGUYEN, “P.P.,” “D.D.,”                  §
                                         §
       Plaintiffs.                       §
                                         §
                                         §
v.                                       §       CIVIL ACTION NO. 6:21-CV-162
                                         §
NANCY PELOSI, MITCH                      §
McCONNELL, CHUCK SCHUMER,                §
MARK ZUCKERBERG, et al.                  §
                                         §
       Defendants.                       §       JURY TRIAL REQUESTED


                     DECLARATION OF LINDSEY NGUYEN

      “My name is LINDSEY NGUYEN. I am competent to make this Declaration

and declare under penalty of perjury that the statements contained in this

Declaration are true and correct.”

      “I currently live in a severe state of fear and mental anguish because it is

apparent to me, given the facts and laws described in this lawsuit, that our so-called

Congress, President and Vice President were not elected according to the

Constitution and laws of the United States.”

      “This realization causes me to live in constant fear and mental anguish because

I believe Congress and the President are no longer accountable to the citizens of the

United States, and therefore, can violate my constitutional rights at any time without

consequence.”




                                             1
     Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 6 of 10




      “I feel terrified of imminent and irreparable harm to me because the

unconstitutional Congress and President have enacted policies, executive orders, and

intend to pass legislation that will permanently deprive me of my constitutional

rights as an American citizen, including but not limited to: (1) being able to cast a

legal vote in a federal election that will not be diluted by ballot box stuffing schemes

and other illegal election manipulation, (2) my right to free speech, (3) my right to

freely practice the religion of my choice, (4) my right to peaceably assemble in protest,

(5) my right to petition the government, (6) my right to defend myself by bearing

arms, (7) my right to not be deprived of my life, liberty, or property without due

process of law, (8) my right to privacy and to not be subject to unreasonable searches

and seizures, and most importantly, (9) my right to a “Republican Form of

Government,” which I understand to mean my right be governed by officials elected

by the people.”

      “I live in fear that I will suffer imminent and irreparable economic and physical

harm due to various policies, executive orders, and planned legislation by Mr. Biden

and Congress, which seems likely to result in such things as rapidly spiking oil prices,

rapid decline of the value of the dollar, and funding for terrorism and the foreign

enemies of the United States. I feel afraid that Mr. Biden and Congress will not only

fund terrorism through their energy policies, but that their expressed intent not to

enforce our borders or restrict travel from countries known to harbor terrorist groups

will result in terrorist attacks inside our borders.”




                                            2
    Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 7 of 10




      “There is no amount of monetary damages that could compensate me for the

mental anguish that I will continue to suffer, for the deprivation of my constitutional

rights, and for the economic and physical harm that I am likely to suffer if the Court

does not enter Plaintiffs’ proposed Temporary Restraining Order.         I have even

suffered from depression as a result of the foregoing.

Signed this 26th day of February, 2021.”



                                        /s/ Lindsey Nguyen
                                        Lindsey Nguyen




                                           3
     Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 8 of 10




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                               WACO DIVISON

JEREMY BRAVO, LINDSEY                     §
NGUYEN, “P.P.,” “D.D.,”                   §
                                          §
       Plaintiffs.                        §
                                          §
                                          §
v.                                        §       CIVIL ACTION NO. 6:21-CV-162
                                          §
NANCY PELOSI, MITCH                       §
McCONNELL, CHUCK SCHUMER,                 §
MARK ZUCKERBERG, et al.                   §
                                          §
       Defendants.                        §       JURY TRIAL REQUESTED


                     DECLARATION OF JENNILYN K. SALINAS

      “My name is JENNILYN K. SALINAS.                I am competent to make this

Declaration and declare under penalty of perjury that the statements contained in

this Declaration are true and correct.”

      “I have indicated my intent to Paul Davis to join this lawsuit as a Plaintiff.

However, I understand that the local rules require a traditional rather than an

electronic filing of an amended complaint to add parties, which I understand will be

filed in the near future. Nonetheless, as an American Citizen, I believe the relief

requested in Plaintiffs’ Motion for Temporary Restraining (the “Motion”) is extremely

important to protected me and others like me from imminent and irreparable harm.

So, I wanted to make the following statements known to the Court in support of the

Motion.”




                                              1
     Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 9 of 10




      “I currently live in a severe state of fear and mental anguish because it is

apparent to me, given the facts and laws described in this lawsuit, that our so-called

Congress, President and Vice President were not elected according to the

Constitution and laws of the United States.”

      “This realization causes me to live in constant fear and mental anguish because

I believe Congress and the President are no longer accountable to the citizens of the

United States, and therefore, can violate my constitutional rights at any time without

consequence.”

      “I feel terrified of imminent and irreparable harm to me because the

unconstitutional Congress and President have enacted policies, executive orders, and

intend to pass legislation that will permanently deprive me of my constitutional

rights as an American citizen, including but not limited to: (1) being able to cast a

legal vote in a federal election that will not be diluted by ballot box stuffing schemes

and other illegal election manipulation, (2) my right to free speech, (3) my right to

freely practice the religion of my choice, (4) my right to peaceably assemble in protest,

(5) my right to petition the government, (6) my right to defend myself by bearing

arms, (7) my right to not be deprived of my life, liberty, or property without due

process of law, (8) my right to privacy and to not be subject to unreasonable searches

and seizures, and most importantly, (9) my right to a “Republican Form of

Government,” which I understand to mean my right be governed by officials elected

by the people.”




                                           2
    Case 6:21-cv-00162-ADA-JCM Document 5-7 Filed 02/26/21 Page 10 of 10




      “I live in fear that I will suffer imminent and irreparable economic and physical

harm due to various policies, executive orders, and planned legislation by Mr. Biden

and Congress, which seems likely to result in such things as rapidly spiking oil prices,

rapid decline of the value of the dollar, and funding for terrorism and the foreign

enemies of the United States. I feel afraid that Mr. Biden and Congress will not only

fund terrorism through their energy policies, but that their expressed intent not to

enforce our borders or restrict travel from countries known to harbor terrorist groups

will result in terrorist attacks inside our borders.”

      “There is no amount of monetary damages that could compensate me for the

mental anguish that I will continue to suffer, for the deprivation of my constitutional

rights, and for the economic and physical harm that I am likely to suffer if the Court

does not enter Plaintiffs’ proposed Temporary Restraining Order.

Signed this 25th day of February, 2021.”



                                         /s/ Jennilyn K. Salinas
                                         Jennilyn K. Salinas




                                            3
